DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is a National Stage 371 application of PCT/EP2018/078034, filed 10/15/2018, claiming earliest priority to EP 17382686.8  filed on 10/16/2017.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of claims 
	Claims 1-10 and 16-22 are pending. Claims 19-21 remain withdrawn. The examined claims 1-10, 16-18 and 22 are directed to elected group I (without traverse), compositions comprising mometasone and bilastine as claimed, including new claim 22.
Applicant's arguments directed toward the rejection of claims 1-4, 6-7 and 16-18 under 35 U.S.C. 102(a)(1) as being anticipated by the English Translation of CN 103784462 A, published 5/14/2014, in the reply filed June 17, 2022, have been fully considered and are persuasive.  The rejection of claims 1-4, 6-7 and 16-18 has been withdrawn. 
The claim objections of claims 5 and 8-10 for depending from a rejected claim, and being otherwise allowable, is withdrawn because a further search and consideration of these claims is shown to be obvious.  A new rejection under 35 USC § 103 is issued below.
New Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-10, 16-18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over English Translation of CN 103784462 A, published 5/14/2014, previously cited by the Examiner, in view of US 20060045850 A1 (cited by Applicant on IDS) as evidenced by US 20060147537 A1. 
Claim 1 is directed to an aqueous pharmaceutical composition comprising:
a) bilastine or a pharmaceutically acceptable salt or solvate thereof,
b) mometasone or a pharmaceutically acceptable derivative thereof selected from an ester, ether and ketonide derivative,
c) a suspending agent,
d) 2-hydroxypropyl-β-cyclodextrin (aka 2HPBCD); 
wherein the pH of the aqueous pharmaceutical composition is between 3.5 and 5.5, and wherein the content of 2-hydroxypropyl- β -cyclodextrin is less than 8.5% by weight.  
Regarding claim 1 CN 462 discloses Embodiments 6 and 7, a nasal drop or nasal spray as follows:

Embodiment 6
Bilastine 0.20, mometasone furoate 0.052, glycerol 2.30, disodium edetate 0.005, polysorbate 80 0.0125, Avicel RC581 1.35, benzalkonium chloride 0.01, citric acid monohydrate compound 0.20, sodium hydrogen phosphate dodecahydrate 0.10, purified water is enough. See page 4.
Avicel RC581is a form of cellulose, i.e. a suspending agent as per claim 1.

Embodiment 7
Bilastine 0.20, mometasone furoate monohydrate 0.05173, glycerol 2.60, Avicel CL611 2.23, polysorbate 80 0.0125, benzalkonium chloride 0.01, phenylethyl alcohol 0.25,purifi ed water is enough. Each spray is sent bilastine (140mcg) and mometasone furoate (50mcg). See page 4.
Avicel CL611 is a form of cellulose, i.e. a suspending agent as per claim 1.
Regarding claim 1 and the pH limitation, CN 462 discloses the pH value of said preparation is adjusted to 3-7, preferably 4.5-6.5, see page 3.  Accordingly, this overlap of pH ranges from the prior art renders the claimed pH obvious.
Addressing the limitation of claim 1 “wherein the content of 2-hydroxypropyl- β -cyclodextrin is less than 8.5% by weight,” it is noted that while CN 467 teaches dry powder nasal formulations of cyclodextrin as a carrier, see page 3, and it does disclose aqueous nasal formulations of claim 1 (without 2HPBCD). However, CN 462 does not disclose cyclodextrin (2HPBCD ) is present in an aqueous formulation as per claim 1
CN 462 is directed to the field of nasally/ocularly administered aqueous formulations of allergy/antihistamine drugs such as bilastine (H1 highly selective antihistamine), see page 2, that can advantageously be combined with a steroid (mometasone) for a stable and very effective combination product to be administered nasally, see page 2 and claim 1.  Therefore, art, such as US Pub 850, describing stable and effective intranasal aqueous formulations will be relevant in the obviousness analysis.
While CN 462 may be silent with regard to the use of cyclodextrins (e.g. 2-HP- β -cyclodextrin) in its embodied formulations, one of ordinary skill in the art would have a rationale to look towards using these excipients in nasally administered formulations as use of cyclodextrins in nasal aqueous formulations are well-known in the art.
As noted by US Pub 850, stable anti-inflammatory (antiallergy) aqueous formulations comprising anti-inflammatory steroids are known in the art and are known to have enhanced bioavailability, see paragraph 1. US Pub 850 discloses its intranasal anti-inflammatory composition is an aqueous solution as per claim 1, that comprises: 
an anti-inflammatory steroid (such as preferred embodiment mometasone, see claim 4) in an amount of from about 0.0001% to about 2.0% (w/v);
a cyclodextrin in an amount of from about 0.1% to about 20% (w/v);
an alcohol co-solvent in an amount of from about 0.2% to about 35% (w/v);
an effective amount of an antimicrobial preservative;
an effective amount of an antioxidant;
an effective amount of a chelating agent;
water; and
a pH adjusting agent sufficient to adjust the pH of the composition to from about 5 to about 7. 
In fact, it is pointed out that preferred embodiments of US Pub 850 disclose the claimed corticosteroid mometasone, see claim 4; hydroxyethyl β-cyclodextrin as claimed as a preferred cyclodextrin see claim 5, with a preferred ranges of about 1.0% to about 5% w/v and about 1.5% to about 2.5 % w/v, see paragraph 30.
One of ordinary skill in the art would look towards the teachings of US Pub 850 to be combined with CN 462 as CN 462 discloses the claimed combination nasal formulation of mometasone and bilastine, with a suspending agent, in the clamed pH and amounts as per the claimed invention.
US Pub 850 discloses that steroid active ingredients complex with cyclodextrin excipients and remain in solution, see paragraphs 5 and 29.1 As evidenced by US Pub 537, the inhalable, anti-inflammatory, corticosteroid mometasone is hydrophobic, see paragraph 36. Therefore, one of ordinary skill in the art would have a rationale to combine the references to modify the formulations of CN 462 via the taught methods of US Pub 850 so as to increase the solubility of mometasone in an aqueous formulation to predictably arrive at the claimed invention.  
With regard to the fourth Graham factor, it is noted that Examples 5-7 point to various comparative studies and experiments regarding Kolliphor RH40, cyclodextrin and mometasone impurities. 
An explanation of how this data (or any other data) that provides unexpected results commensurate in scope to the claimed invention, in comparison to the closest prior art, will properly overcome the present obviousness rejection.
Regarding claim 2 and the limitation of bilastine of 0.2 wt% and 0.8 wt.%, CN 462 teaches bilastine of 0.20, see embodiments 6 and 7 on page 4. 
Regarding claim 3 and the limitation of mometasone furoate, CN 462 discloses mometasone furoate, see embodiments 6 and 7 on page 4.
Regarding claim 4 and the limitation of  2-hydroxypropyl- β -cyclodextrin of less than 5 wt. %, and regarding claim 5 and the range limitation of  2-hydroxypropyl- β -cyclodextrin of between 1 and 5 wt. %; US Pub 850 discloses such limitations where hydroxyethyl β-cyclodextrin as claimed as a preferred cyclodextrin see claim 5, with a preferred ranges of about 1.0% to about 5% w/v and about 1.5% to about 2.5 % w/v, see paragraph 30.
Regarding claim 6 and the limitation of the pH is between 4.0 and 5.0, CN 462 discloses its formulations have the pH value of said preparation is adjusted to 3-7, preferably 4.5-6.5, see page 3.This overlap in pH ranges renders it prima facie obvious.
Regarding claim 7 and the limitation of cellulose as a suspending agent, CN 462 discloses Avicel RC581 and Avicel CL611 as per embodiments 6 and 7, see page 4.
Regarding claims 8-10 and the method of preparing the formulation of claim 1, the elements of steps a)-e) with regard to 2-hydroxy-beta-cyclodextrin in amounts less than 8.5% by weight, the pH limitation of 3.5-5.5, bilastine, mometasone, suspending agent are all taught above by the combination of CN 462, US Pub 850, see above.  With regards to the preparation steps of a)-e), it would be obvious for one of skill in the art to prepare an aqueous solution of 2HPB-cyclodextrin less than 5% or 8.5% by weight as taught by US Pub 850, adding bilastine and adjusting via buffer agent to a pH between 3.5 and 5.5 as per CN 462, as per embodiments 6-7, mixing a dispersion of mometasone, surfactant and purified water, see CN 462 as per embodiments 6-7; preparing an aqueous suspension of a suspending agent, as per CN 462 and final addition of the ingredients to arrive at the claimed invention, as suggested/taught by the combination of CN 462 and US Pub 850.
 Regarding claim 16 and the limitation of a nasal spray device, CN 462 discloses a “conventional spraying squeeze bottle or pump” intended to administer its nasal spray, see page 2.  
Regarding claims 17-18 and the limitation of the pH is between 4.3 and 4.9 and/or 3.5 and 5.5, CN 462 discloses its formulations have the pH value of said preparation is adjusted to 3-7, preferably 4.5-6.5, see page 3. Regarding the limitation of a buffer to achieve the claimed pH ranges, CN 462 discloses citric acid monohydrate as a buffer for embodiments 6 and 7, see page 4.
Regarding claim 22 and the limitation of wherein the content of 2-hydroxypropyl- β -cyclodextrin (2HPBCD) is between 1 % and 8.5% by weight, US Pub 850 discloses such limitation where hydroxyethyl β-cyclodextrin as claimed as a preferred cyclodextrin see claim 5, with a preferred ranges of about 1.0% to about 5% w/v and about 1.5% to about 2.5 % w/v, see paragraph 30.
Therefore, the claimed invention is obvious as claimed 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
                                                                                                                                                                                                  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM Y LEE/Examiner, Art Unit 1629                                

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
    

    
        1 In aqueous solutions, cyclodextrins form inclusion complexes with many drugs through a process in which the water molecules located in the central cavity are replaced by either the whole drug molecule, or more frequently, by some lipophilic portion of the drug structure. Once included in the cyclodextrin cavity, the drug molecules may be dissociated through complex dilution, by replacement of the included drug by some other suitable molecule or, the drug may be transferred to the matrix for which it has the highest affinity. Importantly, since no covalent bonds are formed or broken during the drug-cyclodextrin complex formation, the complexes are in dynamic equilibrium with free drug and cyclodextrin molecules. In solution, the complexes are usually prepared by addition of an excess amount of the drug to an aqueous cyclodextrin solution. The suspension formed is and then filtered or centrifuged to form a clear drug-cyclodextrin complex solution.  See paragraph 29.